Order filed December 29, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00973-CV
                                   ____________

                         BEATRICE FOOTS, Appellant

                                         V.

                       JIMMIE ANDREPOINT, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1060830

                                    ORDER

      The clerk’s record was filed December 31, 2019. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Plaintifff’s live pleading.

      The Harris County Clerk is directed to file a supplemental clerk’s record on
or before January 8, 2021, containing Plaintiff’s live pleadings.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Christopher, Wise, and Hassan.




                                            2